UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 15, 2009 MORRIS PUBLISHING GROUP, LLC (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation) 333-112246 26-2569462 (Commission File Number) (IRS Employer Identification No.) 725 Broad Street; Augusta, Georgia (Address of Principal Executive Offices) (Zip Code) (706)724-0851 (Registrants’ Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement A. Senior Refinancing Transaction On October 15, 2009, Morris Publishing Group, LLC (“Morris Publishing”) as borrower, entered into an amended and restated credit agreement (the “Amended Credit Agreement”) to amend and restate its $136,500,000 senior secured credit agreement dated December 14, 2005 (as subsequently amended, the “Original Credit Agreement”). The amendment immediately followed the acquisition by Tranche Holdings, LLC (“Tranche Holdings”), of all outstanding loans under the Original Credit Agreement. The Amended Credit Agreement converts all existing loans under the Original Credit Agreement into the following three tranches of term loans: $19,700,000 in Tranche A Term Loans, $6,800,000 in Tranche B Term Loans, and $110,000,000 in Tranche C Term Loans. All $6,800,000 of the Tranche B Term Loans and all $110,000,000 of the Tranche C Term Loans were acquired by two of Morris Publishing’s affiliates, MPG Revolver Holdings, LLC (“MPG Revolver”) and Morris Communications Company, LLC (“Morris Communications”). The parties to the Amended Credit Agreement are Morris Publishing, as borrower, all of its subsidiaries as subsidiary guarantors, Morris Communications, and its wholly owned domestic subsidiaries as affiliate guarantors, Tranche Manager, LLC as the new Administrative Agent, and Tranche Holdings, MPG Revolver, and Morris Communications as lenders.
